Citation Nr: 1719986	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  13-12 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel







INTRODUCTION

The Veteran had active duty service from May 1985 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston Salem, North Carolina.

In September 2016, the Veteran appointed the North Carolina Division of Veterans Affairs as his representative and thereby revoked his prior representation by The American Legion.  The Board recognizes this change in representation.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Another VA medical opinion is needed for this claim.  The March 2013 VA medical opinion by a VA staff physician is inadequate for adjudication purposes.  The examiner provided a limited rationale and did not explain the underlying sleep apnea disease process.  She did not fully consider the details of the lay statements indicating paused breathing in service, in addition to snoring, and the Veteran's reports of long term sleep problems.  

The AOJ must obtain an addendum sleep apnea opinion from an appropriate specialist physician, other than the staff physician providing the March 2013 VA medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any recent or additional evidence pertinent to the sleep apnea claim.  Take appropriate action based upon his response.

2.  Request an opinion from an appropriate specialist physician.  The purpose of the medical opinion is to determine whether the post service sleep apnea disability was initially manifest during May 1985 to March 1988 active service.  

Only arrange for the Veteran to undergo another examination if deemed necessary in the judgment of the physician designated to provide the addendum opinion. 

The electronic claims file, including a complete copy of this decision and remand, must be made available to and reviewed by the physician for the pertinent medical and other history, and the examination report should note that review. 

The physician must opine as to the following: 

Is it at least as likely as not (i.e. 50 percent probability or greater) that the current sleep apnea was either incurred during active service or otherwise causally related to active service?

The physician must provide a detailed rationale with specific consideration to the Veteran's reports of long term sleep problems, recollection of symptoms and corroborating statements from K.L. (military roommate) in March 2013, K.N. (military superior) in July 2011 and B.M. (former spouse) in July 2011.  The Veteran's recollections and lay reports concerning observable symptoms must be considered.  If the physician rejects his lay reports, he or she must so state and explain why.  An absence of contemporaneous medical treatment, standing alone, cannot be the basis for rejecting the lay reports.  

3.  Then, readjudicate the Veteran's claim on appeal based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

